Citation Nr: 0833575	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  08-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117.

2.  Entitlement to service connection for a left ankle 
disorder, to include as due to an undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and N.J.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
March 1997, from January 2004 to May 2004, and from May 2005 
to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

In July 2008, the veteran presented personal testimony during 
a Board hearing before the undersigned Acting Veterans Law 
Judge, in Washington, DC.  A transcript of the hearing is of 
record.  At that time, the veteran waived RO consideration of 
any additional evidence added to record after the RO issued 
the statement of the case (SOC) in November 2007.  See 
38 C.F.R. § 20.1304 (2007).

Subsequently, the veteran submitted additional evidence after 
the Board hearing, along with a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action, on the veteran's part, is required.

As a final preliminary matter, the Board notes that in an 
October 2007 VA Form 21-4138, the veteran amended her claim 
to include entitlement to service connection for post-
traumatic stress disorder (PTSD), hypertension, and left ear 
hearing loss.  These matters have yet to be adjudicated; 
therefore, they are referred to the RO for appropriate 
action.


REMAND

The claims file reveals that additional RO action on the 
claims on appeal is warranted.

In this case, the veteran served in the Southwest Asia 
Theater of Operations from June 2005 to June 2006 
(Kuwait/Iraq).  Consequently, the Board finds that she is a 
Persian Gulf veteran within the meaning of 38 U.S.C.A. § 
1117(a)(1) and 38 C.F.R. § 3.317(a)(3).  Under the applicable 
statute and regulation, compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011. 38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

The veteran asserts that she has sinusitis as a result of 
exposure to chemicals while serving in the Persian Gulf.  On 
VA examination in September 2007, the examiner provided a 
diagnosis of allergic rhinitis, without history of sinusitis.  
However, a review of the veteran's VA treatment records 
reveals a diagnosis of sinusitis symptoms and sinusitis on 
two occasions in March 2007.  An additional VA treatment note 
from June 2007 reflects that the veteran has allergic 
rhinitis.  During her Board hearing, the veteran stated that 
sinusitis was discussed during a VA Gulf War registry 
examination performed in either February or March 2008.  

The veteran also claims that she has current left ankle and 
bilateral knee disabilities as a result of an October 2005 
in-service accident.  Her service treatment records confirm 
treatment of her left ankle and right knee in October and 
November 2005.  VA treatment records dated in 2006 and 2007 
reflect frequent complaints of knee and ankle pain, but no 
diagnosis.  During the Board hearing, the veteran testified 
that she was out of work and on disability compensation for a 
period of six or seven months.  She stated that, even though 
she did not receive workers' compensation, her employer paid 
her disability compensation.  In a July 2008 statement, the 
veteran's employer confirmed that the veteran was absent from 
work on medical disability from October 1, 2007 to February 
8, 2008, due to problems with her knees and back.  The 
veteran also testified that X-rays taken in 2008 revealed 
arthritis in her knees and left ankle.  The veteran added 
that X-rays and examination results of the 2008 VA Gulf War 
registry examination are not of record.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
As the veteran has been diagnosed with various respiratory 
disorders, the Board finds that she should be afforded a VA 
respiratory examination in order to clarify whether she has a 
current sinus disorder and, if so, the etiology of any such 
disorder identified on examination.  Similarly, the Board 
finds that the veteran should be afforded a VA undiagnosed 
illness examination, to identify any left ankle or knee 
disability and to discuss the etiology of any such identified 
disorder.  In the event that a diagnosed left ankle or knee 
disability is not found on examination, then the examiner 
should render findings to ascertain whether the veteran's 
symptomatology would be considered an undiagnosed 
illness(es).  Thus, the Board finds that a remand is 
necessary to afford the veteran VA examination to obtain 
medical opinions in connection with her claims.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
further VA examination, by an appropriate physician(s), to 
obtain medical information needed to resolve the claims for 
service connection.  The veteran is hereby advised that 
failure to report to any scheduled examination(s), without 
good cause, may result in denial of the original claims for 
service connection (as the claims will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655(a) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file a copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
her by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  During the Board hearing, 
the veteran indicated that since leaving active duty she 
receives all of her medical care at the Charleston, South 
Carolina VA Medical Center (VAMC).  The claims file contains 
VA treatment records dated from November 15, 2005 to November 
7, 2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the claims file all outstanding VA 
records, to include copies of the veteran's 2008 Gulf War 
registry examination report.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.  The RO's 
readjudication of the claims remaining on appeal should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claims.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Charleston VAMC all outstanding pertinent 
records of evaluation and/or treatment 
for the veteran since June 2006, to 
specifically include copies of the 2008 
VA Gulf War registry examination report 
and any X-rays of her left ankle and 
knees.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.  The appellant has the right 
to submit additional evidence and 
argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician(s), at an 
appropriate VA medical facility. 

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays/MRIs) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to each 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

Undiagnosed Illness - the veteran should 
be afforded a VA examination by a 
physician, which conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  

a.  The examiner should note and detail 
all reported symptoms related to the 
veteran's left ankle and knees.  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of symptoms of 
knee and left ankle pain and state what 
precipitates and what relieves them.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms of knee and left ankle pain are 
associated with each condition.  If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examination for diagnostic purposes is 
not needed.

c.  However, if there are symptoms of 
multiple joint pain that have not been 
determined to be associated with a known 
clinical diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  

d.  In such instances, the primary 
examiner should provide the specialist 
with all examination reports and test 
results, specify the relevant symptoms 
that have not been attributed to a known 
clinical diagnosis and request that the 
specialist determine which of these, if 
any, can be attributed in this veteran to 
a known clinical diagnosis and which, if 
any, cannot be attributed in this veteran 
to a known clinical diagnosis. 

e.  For each diagnosed condition of the 
left ankle or knees, the specialist 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the diagnosed disability was (1) 
incurred in or aggravated by service, to 
include an October 2005 in-service 
accident, and/or (2) was caused or 
aggravated by a service-connected 
disability.  The veteran is currently 
service connected for degenerative disc 
disease of the lumbar spine and tinnitus.  
If aggravation of a nonservice-connected 
condition by a service-connected 
disability is found, the examining 
physician should attempt to quantify the 
degree of additional disability resulting 
from such aggravation.  If arthritis is 
diagnosed, the physician should indicate 
whether it was manifested to a 
compensable degree within one year of 
discharge from active duty (the veteran 
was discharge on June 21, 2006).

Respiratory Examination - the physician 
should identify all sinus disorder(s) 
found on examination.  With respect to 
each diagnosed disability, the physician 
should render an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability (a) 
was incurred in or aggravated by 
service, to include exposure to 
chemicals during service, and/or (b) was 
caused or aggravated by any of the 
veteran's service-connected 
disabilities-degenerative disc disease 
of the lumbar spine or tinnitus.  If 
aggravation of the nonservice-connected 
disability by a service-connected 
disability is found, the physician 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

In rendering the requested opinion, the 
respiratory examiner should discuss the 
September 2007 VA examiner's opinion and 
the March 2007 and June 2007 VA nurse 
practitioner's statements.  In 
particular, the examiner should discuss 
and reconcile the conflicting diagnoses 
of sinusitis and allergic rhinitis.

The physician(s) should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to 
any scheduled examination(s), the RO 
must obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
examination(s) sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's 
claims for service connection for a left 
ankle disorder, a bilateral knee 
disorder, and sinusitis, in light of all 
pertinent medical evidence (to include 
all evidence added to the record since 
the issuance of the SOC) and legal 
authority.

8.  If any benefit sought remains 
denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





